       Case 2:20-cv-01031-DMC Document 11 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN HARRIS,                                     No. 2:20-CV-1031-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s request for immediate transfer (ECF No.

19   10). Plaintiff requests that his action be transferred to the bench of a specific District Judge, Hon.

20   Jon S. Tigar, who is a District Judge for the United States District Court for the Northern District

21   of California. See ECF No. 10. Pursuant to the Local Rules for the Eastern District of California,

22   “[a]ll civil and criminal actions and proceedings of every nature and kind cognizable in the

23   United States District Court for the Eastern District of California arising in . . . Solano [County]

24   . . . shall be commenced in the United States District Court sitting in Sacramento, California, and

25   in Redding, California.” Local Rule 120(d). Plaintiff’s action stems from claims arising during his

26   incarceration at the California Medical Facility in Vacaville, California, which is located within

27   ///

28   ///
                                                        1
       Case 2:20-cv-01031-DMC Document 11 Filed 08/04/20 Page 2 of 2

 1   Solano County. See ECF No. 1. Therefore, venue for this action is proper and plaintiff’s request

 2   for immediate transfer (ECF No. 10) is denied.

 3                  IT IS SO ORDERED.

 4

 5   Dated: August 3, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
